Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for allowance
Claims 1-3, 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, the amended limitation “select a first digital component from a plurality of digital components based on the content request and a trigger keyword, the first digital component comprising a first plurality of characters from a plurality of candidate characters; and a manipulation detection component, executed by the data processing system, to: receive an input audio signal comprising the content request, parse the input audio signal to identify the content request and the trigger keyword, determine a number of occurrences of each of the plurality of candidate characters included in the plurality of digital components, retrieve a dictionary comprising an indication of a portion of candidate characters included in a plurality of digital components, wherein the dictionary indicates the number of occurrences of each of the plurality of candidate characters in the plurality of digital components” in light of other features described in independent claims 1, 14 and 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang
January 20, 2022
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447